DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,556,921 B2 (hereinafter ‘921). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant of each other.
Regarding claim 17, claim 1 of U.S. Patent No.: 9,556,921 B1 discloses a method of preparing an air spring sleeve, the method comprising: 
Preparing an outer layer, an inner layer and reinforcing layer formed from composition, where said composition comprises one or more sulfur-vulcanizable rubber and sulfur vulcanizing agent, disposing layer on top of each other, and partially curing the sleeve. 
Regarding claim 18, claim 2 of ‘921 where the one or more sulfur-vulcanizable rubbers are selected from the group consisting of polyisoprene rubber, natural rubber, styrene/butadiene rubber, polybutadiene, polybutadiene rubber, neoprene, ethylene/propylene rubber, ethylene/propylene/diene rubber, acrylonitrile/butadiene rubber, silicone rubber, fluoroelastomer, ethyleneacrylic rubber, ethylene vinyl acetate copolymer, chlorinated polyethylene rubber, chlorosulfonated polyethylene rubber, hydrogenated nitrile rubber, and tetrafluoroethylene/propylene rubber. 
Regarding claim 19, claim 3 of ‘921 discloses where the composition further comprises at least one ingredient selected from the group consisting of curing agents, cure activators, retarders, plasticizes, processing oils, resins, reinforcing resins, tackifying agents, fillers, pigments, fatty acids, zinc oxide, magnesium oxide, waxes, peptizing agents, and combinations thereof.
Regarding claim 20, claim 1 of ‘921 discloses the plurality of layers includes an outer layer, an inner layer and at least one reinforcing layer. 
Regarding claim 21, claim 12 of ‘921 disclose where the outer layer is calendered to at least one reinforcing layer, and the inner layer is calendered to at least one reinforcing layer.
Regarding claim 22, claim 13 of ‘921 discloses where the sleeve comprises at least two reinforcing layers.
Regarding claim 23, claim 14 of ‘921 discloses where the reinforcing layer includes reinforcing elements, and where the reinforcing elements are at a bias angle.
Regarding claim 24, claim 15 of ‘921 discloses where the cured sleeve has a thickness of from about 0.06 inches to about 0.49 inches.
Regarding claim 25, claims 1 and 18 of ‘921 discloseA method for preparing an air spring sleeve, the method comprising the steps of: (i) preparing a vulcanizable composition by mixing ingredients comprising a sulfur-vulcanizable rubber and a sulfur vulcanizing agent; ii) forming an outer layer from the vulcanizable composition; iii) forming an inner layer from the vulcanizable composition; (iv) forming at least one reinforcing layer from the vulcanizable composition; (v) assembling an uncured air spring sleeve by calendaring the outer layer to the at least one reinforcing layer and calendaring the inner layer to the at least one reinforcing layer; and (vi) at least partially curing the sleeve. 
Regarding claim 26, claim 14 of ‘921 discloses where the reinforcing layer includes reinforcing elements, and where the reinforcing elements are at a bias angle. 
Regarding claim 27, claim 21 of ‘921 discloses a method for preparing an air spring sleeve, the method comprising the steps of: (i) preparing a vulcanizable composition by mixing ingredients comprising a sulfur-vulcanizable rubber and a sulfur vulcanizing agent; ii) forming an outer layer from the vulcanizable composition; iii) | forming an inner layer from the vulcanizable composition; (iv) forming a first reinforcing layer from the vulcanizable composition; (v) forming a second reinforcing layer from the vulcanizable composition (vi) assembling an uncured air spring sleeve by calendaring the outer layer to the first reinforcing layer, disposing the second reinforcing layer onto the first reinforcing layer, opposite to the outer layer, and disposing the inner layer to the second reinforcing layer, opposite to the first reinforcing layer; and (vii) at least partially curing the sleeve.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerstetter, III (US Pub. No.: 2006/0131797 A1) (hereinafter Kerstetter).
Regardings 17 and 18, Kerstetter discloses a method of preparing an air spring sleeve, the method comprising preparing elastomeric liner; a reinforcing layer; and an elastomeric cover overlaying the reinforcing layer (corresponding to plurality of layers); wherein the layers comprise mixture of natural rubber (corresponding to sulfur-vulcanizable rubber) and  (¶0007) sulfur-vulcanizing agent (¶0010). Kerstetter further disclose curing the assembled layers to obtain an air spring sleeve (¶0039). The act of curing naturally involves at least partially curing the sleeve. 
Regarding claim 19, Ketstetter discloses the vulcanizable composition comprises retarders (¶0016).
Regarding claim 20, Ketstetter discloses the plurality of layers includes an outer layer, an inner layer, and at least one reinforcing layer (Abstract). 
Regarding claim 24, Ketstetter is silent with regards to the thickness range. It would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the range of thickness of the sleeve to have been from 0.06 in to about 0.49 in since it have been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746